Citation Nr: 0816725	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-20 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1962 and from October 1966 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Los Angeles, California and a March 2002 rating decision of 
the RO at New Orleans, Louisiana.

The veteran presented testimony before a hearing officer at 
the RO in January 2003 and before the Board in November 2003.  
The transcripts have been obtained and associated with the 
claims folder.

During the veteran's November 2003 Board hearing, he asserted 
a claim of entitlement to service connection for peripheral 
vascular disease as a residual of the service-connected post- 
operative vagotomy and pyloroplasty disability for which he 
seeks an increased rating on this appeal.  This claim has not 
been adjudicated, and it is referred to the RO for 
appropriate action.

The Board notes that the claim on appeal was previously 
before the Board in August 2004 and January 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this case must again be remanded.  In January 
2006, the Board remanded the claim on appeal for a VA 
examination.  It appears from the evidence associated with 
the veteran's claims file that he was first scheduled for a 
VA examination in connection with his claim in February 2006 
at the Alexandria VAMC.  However, a notation indicated that 
this examination was cancelled to comply with the Board 
remand directive that a different VA examiner conduct the VA 
examination.  Consequently, it appears that the Shreveport 
VAMC was asked to conduct the veteran's VA examination.  
However, a July 2006 entry from the Shreveport VAMC revealed 
that the veteran failed to report for the examination.  
Consequently, in an October 2006 supplemental statement of 
the case (SSOC), the AMC continued the denial of service 
connection for PTSD because the veteran failed to report for 
the examination.  

In the February 2008 informal brief, the veteran's 
representative referred to an August 2007 statement from the 
veteran regarding why he failed to report to his VA 
examination.  It appears, however, that the veteran is 
referring to why he failed to appear for a VA examination 
scheduled in 2005, not the VA examination scheduled pursuant 
to the January 2006 Board remand.  Nevertheless, the Board 
notes that although the July 2006 entry from the Shreveport 
VAMC stated that they did not receive a returned appointment 
letter, there is no copy in the veteran's claims file.  Thus, 
it is unclear whether the veteran was provided with notice of 
his appointment.  38 C.F.R. § 3.655.  Further, the Board 
remanded this case in January 2006 because it found the 
February 2005 VA examination inadequate.  The Board notes 
that it is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  As such, the Board will remand this case once 
again to afford the veteran an opportunity to have another VA 
examination in connection with his claim for entitlement to 
service connection for PTSD.  Therefore, the Board finds that 
his examination should be rescheduled.  

The Board will now restate the essence of the January 2006 
Board remand.  As noted above, the veteran's PTSD claim was 
originally remanded by the Board in August 2004.  At that 
time, the Board noted that the RO had denied the claim for 
service connection for PTSD because it had determined that 
none of the stressors alleged by the veteran in support of 
the claim could be accepted as verified because there was no 
evidence that he had participated personally in the events 
that he described.  The Board disagreed with the RO's 
conclusion and found that some of the stressors asserted by 
the veteran were corroborated by his service personnel 
records and unit histories provided by the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), now United States Army & Joint Services Records 
Research Center (JSRRC).

The alleged stressors were summarized as follows: (i) that 
convoys of his transportation unit in which he was 
participating came under ambush attack from the enemy and 
suffered casualties while moving from "Anke" to Pleiku in 
1967 and 1968; (ii) that convoys of his transportation unit 
in which he was participating came under ambush attack 
regularly from the enemy and suffered casualties (wounding 
and killing) while moving from Qui Nhon to Pleiku and other 
places; (iii) that members of his transportation unit whom he 
knew were killed when the enemy ambushed convoys in which he 
did not participate, including one soldier (named) who died 
in his arms after falling off the truck after arriving at the 
unit's base; (iv) that during Tet of 1967, his transportation 
unit was stationed in Pleiku and suffered casualties from 
enemy attacks, and two soldiers (named) whom he knew were 
killed and wounded, respectively, (v) that during Tet of 
1968, his transportation unit suffered casualties from enemy 
attacks that were worse than during the 1967 Tet, and two 
soldiers (named) whom he knew were killed, and (vi) that 
during both his tours of duty in Vietnam, he often pulled 
guard duty at his units' compounds when there were nightly 
firefights with the enemy in which soldiers wound be wounded 
or killed.

Based on a preliminary review of the record, in August 2004 
the Board found that the stressors alleged by the veteran 
concerning participating in convoys that came under ambush 
attack by the enemy in which other soldiers were wounded or 
killed and performing guard duty at his units' compounds at 
night during firefights with the enemy in which soldiers were 
wounded or killed were sufficiently corroborated by credible 
evidence and must be accepted as verified.

However, the Board noted that diagnoses or assessments of 
PTSD contained in the claims folder did not conform to the 
Diagnostic and Statistical Manual, 4th Edition, (DSM-IV) 
diagnostic standard for PTSD as is required by section 
3.304(f).  Furthermore, the Board determined that it was not 
shown that any of the PTSD diagnoses or assessments were 
based specifically on one or more stressors that the veteran 
experienced during his service in Vietnam.  Thus, the Board 
found the VCAA required VA to secure a medical examination or 
opinion to render a determination on the merits of the 
veteran's claim.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 
3.159(c)(4).

The VA examiner was asked to address whether the veteran 
currently had PTSD, as defined in DSM-IV, as the result of 
the stressors that the Board found he encountered during his 
service and delineated above.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  The VA examiner was informed that 
the report of VA examination should discuss the DSM-IV 
standard for the diagnosis of PTSD and explain how it applied 
to the veteran's case.  38 C.F.R. § 3.304(f).

Subsequently, the Board found in the January 2006 decision 
that the February 2005 VA examination was inadequate as it 
failed to address the specific questions set forth by the 
Board in August 2004.  See Stegall v. West, 11 Vet. App. 268 
(1998).

First, the Board found that the examiner did not conduct a 
thorough review of the claims folder.  The Board based its 
findings on the examiner's own admission that "...the chart 
is voluminous and I reviewed it as best I could but this 
review was not complete."  According to 38 C.F.R. § 4.1, it 
is essential both in the examination and in the evaluation of 
a disability, that each disability be viewed in relation to 
its history.

Second, the Board found that the examiner did not address the 
DSM-IV diagnostic standards for diagnosing PTSD as is 
required by 38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125.  
Next, the Board determined that the February 2005 VA examiner 
did not refer to or discuss the verified stressors, which 
were listed as participating in convoys that came under 
ambush attack by the enemy in which other soldiers were 
wounded or killed and performing guard duty at his units' 
compounds at night during firefights with the enemy in which 
soldiers would be wounded or killed, in determining whether 
to assign a diagnosis of PTSD.  Finally, the examiner did not 
provide a rationale for rendering a diagnosis of dysthymia, 
as opposed to PTSD, including a discussion as to the DSM-IV 
diagnostic criteria for PTSD and why or how the medical 
history in this case demonstrates that these criteria have 
not been met.

Therefore, a remand is necessary to ensure compliance with 
the most recent Board decision in January 2006 which ordered 
the AMC to obtain a VA examination of the veteran that 
addresses the specific questions set forth by the Board in 
the numbered paragraphs below.  The VBA AMC is directed to 
schedule the veteran for an examination with an examiner 
other than the one who performed the February 2005 
examination, if possible.

Accordingly, the case is REMANDED for the following action:

1.  VBA AMC should schedule the veteran 
for a VA Mental Disorders/PTSD examination 
in order to determine whether he has PTSD 
as the result of a stressor encountered in 
service.  Please arrange for this 
examination to be performed by a medical 
professional other than the examiner who 
performed the February 2005 examination, 
if possible.

2.  The examiner must review the entire 
claims file and a copy of this REMAND, and 
should state in the examination report 
that such review was performed.  The RO 
should provide the examiner with a summary 
of the verified in-service stressors, and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
an in-service stressor has resulted in the 
current psychiatric symptoms.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of PTSD, if present.  
The examiner must address the DSM-IV 
diagnostic standards for diagnosing PTSD 
as is required by 38 C.F.R. § 3.304(f) 
and 38 C.F.R. § 4.125.  All diagnoses on 
Axis I though V should be reported, if 
found.  If it is not possible to provide 
a specific diagnosis, so state.  In 
particular, if a diagnosis of PTSD is not 
made, the examiner should explain in the 
examination report why such a diagnosis 
is not warranted.

b.  If PTSD is found, state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's PTSD is the result of the 
verified stressful events, i.e. 
participating in convoys that came under 
ambush attack by the enemy in which other 
soldiers were wounded or killed and 
performing guard duty at his units' 
compounds at night during firefights with 
the enemy in which soldiers would be 
wounded or killed, as opposed to being 
due to some other factor or factors.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of his failure to report, including a 
statement as to whether he failed to 
appear without notice, or whether he 
requested cancellation or postponement and 
rescheduling of the examination.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if they are not, the VBA 
AMC should implement corrective 
procedures.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim for service 
connection for PTSD.  If the benefit 
requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should 
issue an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations pertinent to the claim 
currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



